Citation Nr: 0403685	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-09 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to a disability rating greater than 50 percent 
for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from August 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  By that decision, service connection for 
PTSD was granted and a 50 percent rating was awarded from 
July 23, 2002.

The veteran also perfected an appeal of a denial of a total 
disability evaluation based on individual unemployability 
(TDIU).  The veteran was later granted entitlement to a TDIU 
rating by way of a rating decision dated in October 2003.  
The effective date was made as of the date of the claim in 
July 2002.  There is no indication in the claims file that 
the veteran has expressed any disagreement with the October 
2003 rating action in regard to the TDIU issue.  See Grantham 
v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of 
disagreement (NOD) regarding disability compensation level 
separate from prior NOD regarding issue of service 
connection).  The Board may only exercise jurisdiction over 
an issue after an appellant has filed both a timely NOD to a 
rating decision denying the benefit sought, and a timely 
substantive appeal, filed after a statement of the case is 
issued.  38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. App. 554 
(1993); 38 C.F.R. § 20.200 (2002).  As there is no downstream 
element relating to the October 2003 rating currently 
developed or certified on appeal, the Board has no 
jurisdiction over the TDIU issue.


FINDING OF FACT

The veteran's PTSD has likely caused total occupational and 
social impairment from July 23, 2002.




CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met since the award of service connection.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130 Diagnostic 
Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from August 1944 to July 
1946.  He served in combat in the European Theater of 
Operations.  His Enlisted Record and Report of Separation--
Honorable Discharge shows that he participated in the 
battles/campaigns of the Rhineland and Central Europe.

The veteran's original claim for entitlement to service 
connection for PTSD was received by the RO on July 23, 2002.  
The veteran provided a detailed summary of stressors he said 
that he experienced during his military service during World 
War II.  The veteran detailed his unit's involvement in 
combat with the loss of personnel from his unit.  He also 
talked about being subjected to artillery and mortar fire, 
and strafing from aircraft.  Finally, the veteran related how 
his unit had come upon a group of civilian prisoners that 
were left in a large hole to die but were still alive when 
his unit found them.

The veteran submitted a private mental health examination 
from Affiliates in Psychology, dated in July 2002.  The Board 
notes that the report was signed by both a psychologist and 
psychiatrist.  The report is lengthy and provides the only 
pertinent medical evidence of record in regard to the 
veteran's PTSD.  The examiner noted that the veteran informed 
him immediately that he was applying for benefits.  When 
asked about why he had waited 55 years the veteran said he 
just found out about applying for benefits.  The veteran 
reported feeling depressed and not very well.  The examiner 
said that he asked the veteran to be specific about what was 
bothering him but that the veteran was vague and just replied 
that he was always uncomfortable.  The examiner reported that 
the veteran related information regarding his wartime 
service.  He noted that the veteran became so agitated and 
depressed with tears that it took between 31/2-4 minutes for 
the veteran to compose himself and go on.  The veteran also 
described how his unit came upon what he said were Jews that 
had been placed in the hole and left to die.  

The veteran said that he slept poorly, but slept just enough 
to have nightmares.  He said that he would thrash around in 
his sleep and this was confirmed by his wife.  He also said 
that he experienced flashbacks approximately two to three 
times per week.  He felt that he was an extremely short-
tempered individual.  He played bingo once a week because he 
knew the other people there.  He avoided crowds with an 
almost fanatic passion and would not discuss the war with 
anyone.  He attended church occasionally but did not attend 
any of the veterans groups he had joined.  The examiner 
commented that the veteran's summary of his daily activities 
appeared to be associated with a moderately severe 
restrictiveness.  He said he suspected that the veteran went 
virtually nowhere unless his wife physically assisted him.

The examiner reported that the veteran's speech was almost 
cluttered because of its variability and tempo.  He said that 
the veteran's speech was a little too fast or very slow, 
depending on what side of the horrific experience he was 
explaining.  The examiner said that the veteran's general 
flight of ideas takes on an extremely pathological type of 
verbal expression and that he felt the speech was more 
indicative of the veteran's emotional distress that it would 
be a genuine thought disorder.  He reported that the 
veteran's affect and mood were demonstrably inappropriate if 
not pathological.  The veteran's depressive features were 
characterized by the restriction in his daily activities, 
frequent crying spells during the evaluation and his refusal 
to socialize or have any amount of fun without extreme and 
intensive prodding from his wife.  The examiner went on to 
say that the veteran was completely preoccupied with World 
War II.  He noted a degree of compulsivity but could find no 
evidence of delusional or paranoid behavior.  The veteran was 
fairly well oriented in all spheres.  However, he still had 
enormous difficulties with concentration with his emotional 
stability definitely affecting his cognition.  The examiner 
provided a diagnosis of chronic PTSD, depressive disorder, 
not otherwise specified, (rule out recurrent major 
depression) and alcohol abuse in remission.  He assigned a 
Global Assessment of Functioning (GAF) score of 38.

The examiner further opined that he doubted seriously whether 
the veteran could fulfill any reasonable interval of time 
with gainful employment.  He noted that the veteran was quite 
incapable of comprehending simple one and two-step directions 
unless he is given an inordinate amount of supervision.  This 
was attributed to his mind "racing," and general confusion 
along with his weakened powers of concentration, especially 
when upset.  The examiner said that the veteran's major 
challenge would be governing his emotions even under ordinary 
types of stress.  He further stated that he suspected that, 
and the competitive setting especially with external 
supervision, the veteran would be deemed as totally incapable 
of functioning.

The RO wrote to the veteran in July 2002 and informed him of 
VA's duty to provide notice and assistance in the development 
of his claim.  The veteran was informed of what evidence was 
necessary to substantiate his claim.

The veteran responded in August 2002 that he had no further 
information to provide in support of his claim.

Associated with the claims file is a Report of Contact dated 
August 21, 2002.  The report shows that the veteran requested 
that his VA exam for PTSD be canceled and that the private 
examination report be used to evaluate his claim.

The RO wrote to the veteran several times to explain that 
they could not locate his military records and request 
additional information from the veteran.  He responded in 
November 2002 and noted that he had no records in his 
possession and that he had no further information to submit.

The veteran was granted service connection for PTSD by way of 
a rating decision dated in December 2002.  The veteran was 
assigned a 50 percent disability evaluation, effective from 
July 23, 2002, the date of receipt of his claim.

The veteran's notice of disagreement was received in March 
2003.  The veteran disputed the 50 percent disability 
evaluation.  He noted that he essentially was found to be 
unemployable by the private examiner.  He argued that the 
examination was adequate for rating purposes.

The Board notes that the veteran was also granted service 
connection for tinnitus and hearing loss during the pendency 
of the current appeal.  He was assigned a 10 percent 
disability evaluation for the tinnitus and a noncompensable 
evaluation for the hearing loss.  His total combined 
disability evaluation, from July 23, 2002, was 60 percent.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).  

The veteran's claim for a higher evaluation for PTSD is an 
original claim that was placed in appellate status by a 
Notice of Disagreement (NOD) expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's PTSD has been rated as 50 percent disabling 
under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2003).  Under 
Diagnostic Code 9411, a 50 percent rating is for 
consideration where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-term and long-term memory (e.g. retention 
of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessed rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is assignable where there is total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 31 - 40 
is defined as "Some impairment in reality testing or 
communication (e.g.. speech is at times illogical, obscure or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school)."  

The veteran submitted a detailed psychological/psychiatric 
examination report in July 2002.  The examiner noted that the 
veteran clearly stated that he was being examined for the 
purpose of claiming benefits.  Nonetheless, the examination 
report provided in great detail an assessment of the 
veteran's mental health.  The examiner noted the veteran's 
stressors, his past history, and current living status.  The 
examiner further provided a comprehensive report on the 
veteran's mental status.  He concluded that the veteran was 
very severely impaired by his PTSD, notwithstanding any other 
Axis I diagnosis.  He provided a GAF score of 38.  In 
addition, the examiner opined that the veteran was not 
employable and would likely not be able to function in a 
competitive environment with supervision.

The RO has granted the veteran entitlement to a TDIU rating 
based on the above evidence, with the only additional 
disabilities contributing to the veteran's status being his 
tinnitus and hearing loss.  There is no evidence of record to 
demonstrate that the veteran's hearing loss and tinnitus 
contribute to his unemployability in a major way.

In applying the evidence of record to the rating criteria the 
Board finds that the totality of the evidence, and resolving 
reasonable doubt in favor of the veteran, supports a 
conclusion that the veteran is 100 percent disabled as 
contemplated by the rating criteria.  The evidence 
establishes that there is total occupational and social 
impairment.  The examiner stated that he seriously doubted 
whether the veteran could fulfill any reasonable interval of 
time with gainful employment.  He provided a number of 
reasons to support this conclusion.  The examiner suspected 
that the veteran went virtually nowhere unless his wife 
physically assisted him.  While GAF scores are not, in and of 
themselves, the dispositive element in rating a disability, 
they are persuasive evidence when used in association with 
detailed evaluations, as in this case.  The GAF score 
assigned in July 2002 was a 38.  Such a score is indicative 
of someone unable to work.  Moreover, the RO has granted the 
veteran a TDIU rating based on the current 50 percent rating 
for his service-connected PTSD and his 10 percent rating for 
tinnitus, an obvious recognition of the severity of his total 
impairment. 

The Board finds support for its conclusion in the commentary 
provided at the time when the criteria used to evaluate 
mental disorders was amended in October 1996.  Specifically, 
it was noted that PTSD was not to be rated under a separate 
formula based on the frequency of symptoms particular to 
PTSD.  Rather, the comments noted that, it is not the 
symptoms, but their effects, that determine the level of 
impairment.  See 61 Fed. Reg. 52,697 (October 8, 1996).  
Further, the point was again made that the severity of the 
effects of a mental disorder determine the rating, and that 
to be assigned a 100 percent rating, a mental disorder must 
cause total occupational and social impairment.  Id.  The 
evidence shows that the effects of the veteran's mental 
disorder do indeed cause total occupational and social 
impairment.  

With reasonable doubt resolved in the veteran's favor, a 100 
percent rating can be said to be reflective of the veteran's 
disability from July 23, 2002, the date service connection 
was awarded.  


ORDER

Entitlement to a 100 percent disability rating for PTSD is 
granted from July 23, 2002, subject to the law and 
regulations governing the payment of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



